Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of Highlands Bancorp, Inc.(the "Company") for the period ended March 31, 2011 (the "Report"), I, Eileen D. Piersa, Chief Financial Officer of the Bank, to my knowledge certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: A. the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and B. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Bank. Date: May 12, 2011 By:/s/ Eileen D. Piersa Eileen D. Piersa Chief Financial Officer
